DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of Provisional Application No. 63/002,708 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on 4/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 12/21/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are directed towards newly amended claim language.  As such, Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 20 including “wherein the prioritization policy binds priorities of each digital data stream to how each stream’s layer of renderable digital content is rendered in a layered fashion”

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-6, 9-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 20200236278 A1) (hereinafter Yeung) in view of Shukla et al. (US 20210201855 A1) (hereinafter Shukla) in view of 
Regarding claim 1, Yeung discloses:
A computer-based broadcast system comprising: 
a set of sensors disposed proximal to a physical environment; [See Yeung, ¶ 0035, Fig. 9 illustrates a “physical environment” (a football field), with a set of cameras (12, 14, 16, and 18) in proximity.]
at least one non-transitory, computer readable memory storing data; and [See Yeung, ¶ 0266 discloses software instructions stored in memory embodied in a non-transitory computer readable medium.]
at least one processor communicatively coupled with the set of sensors and with the memory, and which performs the following operations upon processing the data: [See Yeung, ¶ 0267 discloses a set of one or more processors in communication with such non-transitory computer readable memory as above discussed.]
obtaining a set of sensor data from the set of sensors; [See Yeung, ¶ 0035 discloses obtaining frames of image data from panoramic cameras 12, 14, 16, and 18 per Fig. 9.]
Yeung does not appear to explicitly disclose:
compiling a set of digital data streams from the set of sensor data according to a prioritization policy, wherein each digital data stream of the set of digital data streams comprises a layer of renderable digital content derived from the set of sensor 
and transmitting over a network, according to the prioritization policy, the set of digital data streams to at least one endpoint device, and 
wherein the set of digital data streams enable the at least one endpoint device to produce an image representing the set of digital data streams by rendering the layer of renderable digital content of each digital data stream in the layered fashion and according to the prioritized layer rendering instructions from the prioritization policy. 
However, Shukla discloses: 
compiling a set of digital data streams from the set of sensor data according to a prioritization policy, [See Shukla, ¶ 0056, 0060, 0062, 0064 discloses providing layers of a media stream, whether base, enhancement or combinations thereof, may be stored separately or together on one or more peers and/or distribution peers in P2P networks and/or in managed servers and/or distributed managed servers, and/or in combinations thereof.  Additionally, criteria may be used to delete or retain a layer, for example: whether the layer is capable of being independently rendered, whether the layer is an enhancement layer, or a priority level associated with the layer.] wherein each digital data stream of the set of digital data streams comprises a layer of renderable digital content derived from the set of sensor data and having prioritized layer rendering instructions from the prioritization policy for the layer of renderable digital content, [See Shukla, ¶ 0048-0050, 0056, 0060, 0062, 0064, 0073-0077 discloses a media stream comprised of layers of layered media (base layers, enhancement layers).  The priority of the enhancement layers corresponds to the quality level of the digital content to be rendered.  Hence, a playback (endpoint) device adaptively receives layered media streams in accordance with a given priority level associated with each layer.
wherein the prioritization policy provides instructions on how each digital data stream in the set of digital data streams is prepared relative to each other, and wherein the prioritization policy binds priorities of each digital data stream to how each stream’s layer of renderable digital content is rendered in a layered fashion; [See Shukla, ¶ 0036, 0064, discloses enhancement layers are relative to another base layer; See Shukla, ¶ 0073-0077 discloses a layered fashion of a base layer and related enhancement layers being adaptively obtained from a rendering device.]
transmitting over a network, according to the prioritization policy, the set of digital data streams to at least one endpoint device, and [See Shukla, ¶ 0062 discloses a host device transmitting layers of a media stream according to a priority level, which are adaptively received by a playback device (endpoint device).]
wherein the set of digital data streams enable the at least one endpoint device to produce an image representing the set of digital data streams by rendering the layer of renderable digital content of each digital data stream in the layered fashion and according to the prioritized layer rendering instructions from the prioritization policy. [See Shukla, ¶ 0053, 0088 discloses a base layer provides a set of data that can be rendered to an approximation of a circle, wherein a second layer can be combined with the base layer to render an image that more closesly approximates the original circle, etc.] 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yeung to add the teachings of Shukla in order to assign priority levels to layers of digital content for determining a quality level to be rendered at an endpoint device. (Shukla, ¶ 0048-0050).

Regarding claim 2, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the physical environment comprises at least one of the following: a stage, a sound stage, a scene, an outdoor setting, a sporting arena, an eSporting arena, a court, a field, and a raceway. [See Yeung, ¶ 0047 discloses a football field as an example event location around which multiple panoramic cameras are located.] 

Regarding claim 3, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the set of sensors comprise a heterogeneous mix of sensor types. [See Yeung, ¶ 0188 discloses generating graphics, audio, and other effects on a user’s client in response to given events; See Yeung, ¶ 0151 discloses events being detected based on sensors such as microphones collecting live data positioned at different regions of the event location.  Hence, per Fig. 9, a plurality of camera sensors 12, 14, 16, and 18 are used in combination with microphones disposed around the playing field 90.]

Regarding claim 4, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the sensor data comprises at least one real-time sensor feed. [See Yeung, ¶ 0133-0135, 0149 discloses obtaining real-time data to be composited or overlaid into a video stream.]

Regarding claim 5, Yeung in view of Shukla discloses all the limitations of claim 4 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein at least one data stream of the set of data streams comprises a real-time stream representing the at least one real-time sensor feed. [See Yeung, abstract, ¶ 0134 discloses acquisition and display of real-time data from a plurality of sensors.]

Regarding claim 6, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the layer of renderable content comprises rendering instructions. [See Yeung, ¶ 0219-0221 discloses a process of generating a graphic, wherein the procedure for rendering a marker (rendering instructions) to show a position of a graphic on a timeline is included.]

Regarding claim 9, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the layer of renderable content comprises digital textures. [See Yeung, ¶ 0224 discloses confetti and other types of graphics/audio being rendered on a user’s device – confetti providing a “texture”, but wherein it is additionally understood that any graphic provided on a user’s client device would also provide a digital “texture”.]

Regarding claim 10, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
[See Yeung, ¶ 0266-0267 discloses software instructions or code stored in a non-transitory computer readable medium and executed by a corresponding computer processor.]

Regarding claim 11, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the prioritization policy comprises rendering parameters of the at least one endpoint device. [See Yeung, ¶ 0144 discloses probing processing of client devices, and monitoring quality metrics with respect to latency, load/resource allocation, and bandwidth (rendering parameters).]

Regarding claim 16, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the layers of the renderable content comprises at least two layers, each corresponding to a different digital data stream from the set of digital data streams. [See Yeung, abstract discloses a plurality of cameras (hence, at least two) producing a plurality of video streams.]

Regarding claim 17, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the layer of renderable content comprises at least one of the following types of digital content: an image, a video, a 3D model, an animation, audio data, haptic data, movie data, [See Yeung, ¶ 0224 discloses that confetti or other types of graphics and audio may be rendered on a user’s client device in response to a score; See Yeung, ¶ 0134 discloses composited video or graphics can be used to show event-related, real-time data such as a game clock, score, statistics, or other relevant data.]

Regarding claim 18, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the set of sensors include at least two of the following: a microphone, [See Yeung, ¶ 0151 discloses the use of microphones collecting live data of the scene.] a camera, [See Yeung, ¶ 0035, Fig. 9 illustrates a “physical environment” (a football field), with a set of cameras (12, 14, 16, and 18) in proximity.] a laser sensor, a biometric sensor, and a depth sensor. 

Regarding claim 19, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung discloses:
wherein the data comprises at least one of an Artificial Neural Network (ANN) and an instruction set. [See Yeung, ¶ 0185 discloses the usage of computer vision processing and artificial intelligence/machine learning to automatically detect and select a “most” appropriate camera of interest based on live data collected during the event.]

Regarding claim 20, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Shukla in view of Lee et al. (US 20200302664 A1) (hereinafter Lee).
Regarding claim 7, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Although Shukla does disclose determining a fidelity ranking among a plurality of video overlays, and particularly, determining a “highest” fidelity, Yeung in view of Shukla does not appear to explicitly disclose:
wherein the layer of renderable content comprises a wireframe model having a highest priority as compared to other layers of renderable content associated with other digital data streams in the set of digital data streams.
However, Lee discloses:
wherein the layer of renderable content comprise a wireframe model having a highest priority as compared to other layers of renderable content associated with other digital data streams in the set of digital data streams. [See Lee, ¶ 0042, 0044, 0058, 0091, 0100, Fig. 7A discloses determining a high priority object from captured images, and dynamically determining an overlaying order of objects within the images.  Particularly, it is noted that a 3D object layer may be created and overlaid in a multilayer AR image.  Per Fig. 7A, an image layer C may be created as a 3D object image layer which includes a 3D object.  Such a 3D object is a wireframe type 3D object.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yeung in view of Shukla to add the teachings of Lee in order to improve 3D effect and depth of fields of overlaid .

Claims 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Shukla in view of Rosado (US 20180342106 A1) (hereinafter Rosado).
Regarding claim 8, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Yeung in view of Shukla does not appear to explicitly disclose:
wherein the layer of renderable content comprises a polygon model.
However, Rosado discloses:
wherein the layer of renderable content comprises a polygon model. [See Rosado, Figs. 13 and 27 illustrate at least “polygon models” of a skeletal system and renderable icons on clothing.  Further, although Yeung does not explicitly disclose “polygon” models, it does disclose rendering confetti and other graphical attributes would could be broadly construed as polygonal models per the open language of the claim.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yeung in view of Shukla to add the teachings of Rosado in order to track player or performer movement and provide for emulation of a live event with enhanced motion effects. (Rosado, ¶ 0129)

Regarding claim 12, Yeung in view of Shukla discloses all the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Rosado discloses:
[See Rosado, ¶ 0084, 0087, 0090 discloses examples of subscription packages for use in a virtual reality setting, wherein advertisements are metered for display based on a subscription package type.]
For motivation to combine, see Examiner’s earlier rejection of claim 8.

Regarding claim 13, Yeung in view of Shukla in view of Rosado discloses all the limitations of claim 12 and is analyzed as previously discussed with respect to that claim.
Rosado discloses:
wherein the prioritization of the set of digital data streams depends on the subscription level. [See Rosado, ¶ 0090 discloses subscription packages in which a quantity and location of advertisements in a virtual space are allocated based on a package type (local or worldwide).]
For motivation to combine, see Examiner’s earlier rejection of claim 8.

Regarding claim 14, Yeung in view of Shukla in view of Rosado discloses all the limitations of claim 13 and is analyzed as previously discussed with respect to that claim.
Rosado discloses:
wherein the prioritization of the prioritized layer rendering instructions depends on the subscription level. [See Rosado, ¶ 0090 discloses subscription packages in which a quantity and location of advertisements in a virtual space are allocated based on a package type (local or worldwide).  Hence, the prioritization of where virtual overlaid ads are placed depends upon the subscription package type.]
For motivation to combine, see Examiner’s earlier rejection of claim 8.

Regarding claim 15, Yeung in view of Shukla in view of Rosado discloses all the limitations of claim 12 and is analyzed as previously discussed with respect to that claim.

wherein the subscription level comprises a fee. [See Rosado, ¶ 0086 discloses using an online payment method to purchase “virtuoso points”, which controls a subscription level in the sense that it serves as a means for entry to virtual events/experiences, etc.]
For motivation to combine, see Examiner’s earlier rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180349946 A1		Nguyen; Ho Thanh Thao et al.
US 20180349708 A1		van Hoof; Joost et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486